Citation Nr: 0808110	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for various orthopedic 
disorders as secondary to a service-connected seizure 
disorder.  

2.  Entitlement to a rating in excess of 40 percent for 
seizure disorder, complex partial seizures consisting of 
absence attacks with temper dyscontrol.  

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from March 1970 to May 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by and for the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

For purposes of clarity, numerous claims for service 
connection have been combined and are listed as issue #1 on 
the title page of this decision.  The specific disorders will 
be set out in greater detail below.

The issues of entitlement to a rating in excess of 40 percent 
for service-connected seizure disorder and entitlement to a 
TDIU are being addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's comminuted displaced intraarticular 
fracture of the 1st metatarsal of the right foot is more 
likely than not related to his seizure disorder.  

2.  The veteran's fractures of the right and left calcaneal 
are more likely than not etiologically related to his seizure 
disorder.  

3.  The veteran's fracture of the right tibia with resulting 
right knee surgery is more likely than not etiologically 
related to his seizure disorder.  

4.  The veteran's fracture of the right femur with resulting 
total right hip replacement is more likely than not 
etiologically related to his seizure disorder.  

5.  The veteran's compression fracture at L1 is more likely 
than not etiologically related to his seizure disorder.  

6.  No other conditions are shown to be etiologically related 
to the service-connected seizure disorder.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor a comminuted displaced intraarticular fracture of the 
1st metatarsal of the right foot is proximately due to the 
result of a service-connected disability.  38 C.F.R. 
§§ 3.102, 3.310 (2007).  

2.  With resolution of reasonable doubt in the appellant's 
favor fracture of the right calcaneal is proximately due to 
or the result of a service-connected disability.  38 C.F.R. 
§§ 3.102, 3.310 (2007).  

3.  With resolution of reasonable doubt in the appellant's 
favor fracture of the left calcaneal is proximately due to or 
the result of a service-connected disability.  38 C.F.R. 
§§ 3.102, 3.310 (2007).  

4.  With resolution of reasonable doubt in the appellant's 
favor fracture of the right tibia with resulting right knee 
surgery is proximately due to or the result of a service-
connected disability.  38 C.F.R. §§ 3.102, 3.310 (2007).  

5.  With resolution of reasonable doubt in the appellant's 
favor fracture of the right femur with resulting right hip 
replacement is proximately due to or the result of a service-
connected disability.  38 C.F.R. §§ 3.102, 3.310 (2007).  

6.  With resolution of reasonable doubt in the appellant's 
favor a compression at L1 is proximately due to or the result 
of a service-connected disability.  38 C.F.R. §§ 3.102, 3.310 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letter to 
the veteran from the RO dated in October 2003, December 2003, 
and January 2004 specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection on a direct, 
presumptive, and secondary basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA orthopedic and neurological 
examinations, and statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
January 2008.  

Secondary Service Connection

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 
(2007).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.



Analysis

The veteran contends that he suffered various injuries as a 
result of numerous motor vehicle accidents that occurred as a 
result of epileptic seizures.  He argues that secondary 
service connection is warranted for these injuries as service 
connection is in effect for his seizure disorder.  

Review of the record discloses that service connection has 
been in effect for the veteran's seizure disorder for many 
years.  Post service records reflect that the veteran has 
been involved in numerous car accidents.  For example, in a 
1999 accident, he suffered a compression fracture at L1 and a 
comminuted displaced intraarticular fracture of the 1st 
metatarsal of the right foot.  

Following additional accident in March 2002, the veteran had 
lower back pain and right hip complaints.  Magnetic resonance 
imaging (MRI) of the right hip in March 2002 showed a non-
displaced intertrochanteric fracture of the right hip.  MRI 
of the lumbar spine again showed a compression fracture of 
L1.  He underwent a total right hip replacement in October 
2002.  

As a result of a car accident in March 2002, the veteran 
fractured his right tibia.  He also suffered fractures of the 
right and left calcaneal.  He underwent right knee surgery in 
June 2003.  

The veteran underwent VA examinations in February 2004 
regarding his epilepsy and orthopedic conditions.  The 
examiner's who conducted the epilepsy examination examined 
the claims file as evidenced by the fact that she referred to 
various documents of record in her report.  She opined that 
the veteran's motor vehicle accidents resulted in his 
orthopedic injuries.  Similarly, the examiner who conducted 
the orthopedic examination (and noted most of the orthopedic 
conditions as summarized above) stated that the veteran's 
injuries were sustained as a result of motor vehicle 
accidents that occurred "despite the medications prescribed 
for him by the [V]eterans [A]dministration."  

Subsequently dated records reflect that the veteran continues 
to be seen for his seizure disorder.  There has been evidence 
of progression of the pathology and there is evidence that 
examiners have concluded that the appellant may have seizures 
of which he is unaware.

Also of record are contemporaneous police records from each 
of motor vehicle accidents, to include details of the 
accidents that the veteran was involved in, as described by 
witnesses.  At the time of the 1999 accident, the veteran 
said that he did not think that he lost consciousness or had 
a seizure, but he had little recollection of the incident.  
In 2002, he remembered nothing before the crash.  It was 
thought by the officer that the accident was preceded by some 
type of episode.  In 2003, a witness noted that the veteran 
drove straight into an island monument.  The veteran stated 
that the accident was caused when he took his eyes off the 
road briefly.  It was noted by the police officer that the 
veteran was apparently driving even though his license had 
been revoked due to 7 surchargeable accidents.  The veteran 
was to be summoned to court for operating a motor vehicle 
after revocation and failing to keep right of a traffic 
island.  The fact that the veteran had a seizure disorder was 
apparently not reported by the veteran to the officer.  

Here, there is current evidence of the following injuries as 
a result of the motor vehicle accidents as summarized above: 
a comminuted displaced intraarticular fracture of the 1st 
metatarsal of the right foot, fractures of the right and left 
calcaneal of each foot; fracture of the right tibia with 
resulting right knee surgery; fracture of the right femur 
with resulting total right hip replacement; and compression 
fracture at L1.  

With respect to medical nexus, the Board concludes that the 
evidence is convincing that these injuries are more likely 
than not proximately due to the veteran's service-connected 
seizure disorder.  But for the seizure disorder, it is 
concluded that these accidents would not have occurred.  Two 
VA physicians (in 2004) have opined that the veteran's 
orthopedic conditions resulted from these accidents which 
were preceded by seizures.  The Board notes that there are no 
contradictory medical opinions regarding his orthopedic 
conditions.  Therefore, the board concludes that the 
preponderance of the evidence supports the veteran's claims 
as detailed above.  

In reaching these conclusions, all reasonable doubt was 
resolved in the veteran's favor.  38 C.F.R. § 3.102; Gilbert, 
supra.  


ORDER

Service connection for a comminuted displaced intraarticular 
fracture of the 1st metatarsal of the right foot is granted. 

Service connection for fracture of the right foot calcaneal 
is granted.  

Service connection for fracture of the left foot calcaneal is 
granted.  

Service connection for fracture of the right tibia with 
resulting right knee surgery is granted.  

Service connection for fracture of the right femur with 
resulting total right knee hip is granted.  

Service connection for compression fracture at L1 is granted.  


REMAND

As to the issues of entitlement to a rating in excess of 40 
percent for service-connected seizure disorder and 
entitlement to a TDIU, it is the Board's conclusion that 
additional development is necessary.  

Initially, it is noted that there may be Social Security 
Administration (SSA) records that have not been associated 
with the claims folder.  The veteran reports that he was 
awarded SSA benefits in 2002 as a result of his seizure 
disorder and orthopedic complications.  These records must be 
associated with the claims folder.  

The veteran should be provided with another VA examination to 
determine current severity of all service-connected 
conditions, to include his seizure disorder and the newly 
service connected pathology.  Since the last thorough 
examination of the veteran in 2004, additional seizures are 
indicated in the VA records.  There is reference to the fact 
in a 2006 report that the veteran is the sole caretaker of 
his father.  His VA physician, who conducted the evaluation 
of the veteran in 2004, reports in correspondence to the 
Office of Jury Commissioner in 2006, that the veteran is not 
a candidate for jury duty due to "severe and total 
disability due to cognitive impairment as a result of his 
intermittent seizures and as a side effect of his seizure 
medications."  

The examiner(s) who conduct(s) the requested examination(s) 
should also provide an opinion as to the effect of the 
veteran's service-connected disorders, to include his seizure 
disorder and his orthopedic conditions for which service-
connection was granted in the above decision, on his 
employability.  In addition, an economic and social survey 
should be performed pursuant to regulation, with the 
appellant's assent.  38 C.F.R. § 4.124a, Note following 
Diagnostic Code (DC) 8914 (2007).  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006), 
and any other applicable legal precedent.  

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any of his conditions, on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  The RO should develop all records 
with regard to the veteran from the SSA, 
including medical records, associated 
with his disability claim.  

4.  Schedule VA examination(s) to assess 
the nature and severity of the veteran's 
service-connected seizure disorder as 
well as his orthopedic conditions as 
service-connected earlier in this 
decision.  The examiner(s) is/are asked 
to provide the following opinions:

a.  With regard to the seizure disorder, 
the examiner is to provide an opinion as 
to how many minor seizures the veteran 
has per week.  A minor seizure consists 
of a brief interruption in consciousness 
or conscious control associated with 
staring or rhythmic blinking of the eyes 
or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic 
type) or brief transient episodes of 
random motor movements, hallucinations, 
perceptual illusions, abnormalities of 
thinking, memory or mood, or autonomic 
disturbances (psychomotor).

b.  Examination should be undertaken so 
that a rating may be assigned for the 
orthopedic disorders service connected 
herein.  All pertinent limitations and 
restrictions should be set out in detail.

c.  With regard to employability, the 
examiner(s) is/are to provide an opinion 
concerning the impact of the appellant's 
service-connected seizure disability and 
his service-connected orthopedic 
conditions as service-connected earlier 
in this decision on his ability to work 
at any occupation for which he may be 
otherwise qualified.  (If the economic 
and social survey is indicated, it should 
be conducted as noted above.)

The claims file must be reviewed by the 
examiner(s) in connection with the 
examination(s).  All necessary tests and 
studies should be performed and all 
findings must be reported in detail.  A 
complete rationale must be given for all 
opinions and conclusions expressed.

5.  If deemed indicated, full and 
complete development should be undertaken 
to ascertain whether the veteran's 
service-connected epilepsy and orthopedic 
conditions resulting therefrom are the 
determining factor in his inability to 
obtain employment.  The assent of the 
claimant should first be obtained for 
permission to conduct an economic and 
social survey.  The survey should include 
information as to:

(a) Education; (b) Occupations prior and 
subsequent to service; (c) Places of 
employment and reasons for termination; 
(d) Wages received; and (e) Number of 
seizures.

6.  Then, readjudicate the claims on 
appeal, to include consideration of (1) 
DC 8914; (2) unemployability (see note 
following DC 8914); and (3) ratings for 
the orthopedic disorders service 
connected herein.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC before the case is returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


